Citation Nr: 0421789	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  04-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
rating decision dated in August 1979, which granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective February 2, 1979.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral tinnitus, to include 
entitlement to a separate evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

The Board has recharacterized the matter on appeal as two 
separate issues, recognizing both the assertion of error in 
the 1979 initial rating decision as well as the arguments 
made by the representative and the veteran that service-
connected bilateral tinnitus currently warrants assignment of 
two 10 percent ratings, one for each ear.  The veteran is not 
prejudiced by the Board's rephrasing of the issues in that 
the rating decision on appeal as well as the statement of the 
case includes notice of the laws and regulations pertinent 
both to CUE and to the evaluation of tinnitus and also 
includes a discussion of the reasons and bases for the denial 
of benefits under such laws and regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

For good cause shown, namely the veteran's age, his motion 
for advancement on the docket was granted.  See 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The August 1979 rating decision that granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect.

2.  The veteran is already in receipt of a 10 percent rating, 
the schedular maximum, for service-connected bilateral 
tinnitus.


CONCLUSIONS OF LAW

1.  The August 1979 rating decision granting service 
connection for tinnitus and assigning a 10 percent 
evaluation, effective February 2, 1979, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).

2.  There is no legal basis for the assignment of a schedular 
disability evaluation in excess of 10 percent for service-
connected bilateral tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior 
and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and its implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the veteran's CUE claim, however, the Court 
has noted that CUE claims are not conventional appeals, and 
are fundamentally different from any other kind of action in 
the VA adjudicative process such that the duties contained in 
the VCAA are not applicable.  In particular, determinations 
as to the existence CUE are based on the facts and law of 
record at the time of the decision challenged, such that no 
further factual development would be appropriate.  See 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  The Board nonetheless notes that the 
veteran has been clearly advised of the criteria governing 
determinations as to CUE and of the evidence considered in 
this appeal.  He has also been afforded an opportunity to 
respond with arguments in support of his appeal.  Therefore, 
the Board finds that the record is ready for appellate review 
of the CUE claim.  

With respect to the veteran's assertion of entitlement to 
separate ratings for bilateral tinnitus, the Board notes that 
the RO's February 2003 rating decision advised the veteran 
that VA's duty to assist under the VCAA was inapplicable to 
his claim because there was no reasonable possibility that 
its assistance would substantiate the claim.  In the 
statement of the case issued in April 2004 the RO 
specifically advised the veteran that VA regulations did not 
allow for assignment of a higher rating for tinnitus as a 
matter of law.  The RO also advised the veteran of the 
relevant laws, to include 38 C.F.R. § 3.159 regarding VA's 
assistance in developing claims and recent regulatory 
clarification relevant to the evaluation of tinnitus.  

The Board emphasizes that the veteran's argument on appeal is 
limited to his incorrect interpretation of governing legal 
authority.  He does not argue that his already service-
connected tinnitus has increased in severity or that such 
disability results in an unusual disability picture.  Rather, 
he asserts that application of existing law to the existing 
facts supports the assignment of separate 10 percent ratings:  
one 10 percent rating for each ear.  

In a precedential opinion, VA's Office of General Counsel 
held that, under 38 U.S.C. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  VAOPGCPREC 2-2004 (March 9, 2004); 
see also VAOPGCPREC 5-2004 (June 23, 2004).

Thus, the veteran has, in fact, been clearly notified of the 
basis for the decision made, to include that no further 
development is warranted.

In the circumstances of this case, where there is no legal 
basis for a higher scheduler evaluation and no arguments 
relevant to entitlement to an extra-schedular rating, a 
remand for additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Whether CUE Exists in the August 1979 Rating Decision

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2003).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2003).  

In a decision dated in August 1979, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective February 2, 1979. The veteran was notified of the 
RO's August 1979 rating decision.  No further communication 
was received from the veteran or his representative until 
September 1988.  Thus, the August 1979 decision became final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979).  See also 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.
 
Fugo v. Brown, 6 Vet. App. at 43-44.  See also Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In its August 1979 rating decision the RO assigned a 10 
percent rating for tinnitus, effective February 2, 1979, 
under 38 C.F.R. § 4.104, Diagnostic Code 6260 (1979).  The 
veteran alleges that the RO failed to apply the law correctly 
at that time, asserting that the version of Diagnostic Code 
6260 in place at the time of the August 1979 rating decision 
allowed for separate ratings for tinnitus in each ear, thus 
entitling him to a combined evaluation of 20 percent.  He 
thus seeks revision of the assigned rating, effective back to 
the original date of the service connection grant.

The laws and regulations relied on by the RO in the August 
1979 rating decision provided that tinnitus, persistent as a 
symptom of head injury, concussion or acoustic trauma, 
warranted a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic 
Code 6260 (1979).  

A review of the medical evidence of record at the time of the 
August 1979 rating decision, and the RO's application of the 
law to such evidence, fails to show any CUE in the August 
1979 decision.  Nowhere in Diagnostic Code 6260 is there 
language differentiating unilateral from bilateral tinnitus 
or mandating separate ratings for each ear.  Nor was there 
any note accompanying that diagnostic code providing for any 
circumstances in which separate ratings could or must be 
assigned.  See 38 C.F.R. § 4.104, Diagnostic Code 6260 
(1979).  Rather, the applicable diagnostic code provided for 
one rating for tinnitus-10 percent.  Therefore, for the RO 
to consider the assigned 10 percent rating to have been the 
maximum allowed for tinnitus was not unreasonable, but was 
instead an appropriate interpretation of the laws and 
regulations then in effect.  The Board notes that arguments 
made by the veteran and his representative as to the import 
of later amendments to the regulatory criteria for the 
evaluation of tinnitus are to no avail in showing entitlement 
to revision based on CUE in the 1979 decision because CUE is 
necessarily determined by the laws and regulations extant at 
the time of the decision in question, without regard to 
subsequent changes in the law.  Therefore, there is no CUE in 
the August 1979 rating decision.  

Entitlement to a Disability Evaluation in Excess of 10 
Percent for Service-Connected Bilateral Tinnitus, to Include 
a Separate Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

As mentioned above, the veteran's service-connected for 
bilateral tinnitus is already assigned a 10 percent 
disability rating pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).  This 10 percent rating is the maximum 
schedular rating available for tinnitus under 38 C.F.R. § 
4.87, Diagnostic Code 6260.  In February 2003, the veteran, 
through his representative, argued entitlement to the 
assignment of a separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to the veteran's 
appeal, Note (2), as revised, states:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that the wording in 
the newer version of Diagnostic Code 6260 implies that 
separate ratings were previously allowed.  They feel that the 
newer version of Diagnostic Code 6260 should not apply to the 
veteran's claim, as it was filed prior to the effective date 
of the new regulation, or June 13, 2003.  They submit that 
retroactive regulation application, as addressed in 
VAOPGCPREC 7-2003 (November 19, 2003) (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on 
Date of Enactment), is not appropriate.  In this precedential 
opinion VA's General Counsel held that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003, regulation changes, effective June 13, 2003, 
merely clarify long-standing VA practice and as such, no 
retroactive effect is produced in applying the amended 
Diagnostic Code 6260 to the veteran's claim.  

The Board has already noted that the RO advised the veteran 
of the regulatory changes (in the statement of the case 
issued in April 2004), and that the veteran, through his 
representative, specifically refers to this regulatory change 
in his May 2004 substantive appeal (VA Form 9).  Therefore, 
there is no prejudice in the Board's consideration of the 
amended regulatory language in this appeal.  See Bernard, 
supra.    

The Board emphasizes, in any case, that the cited-to 
amendments do not contain any substantive changes in the 
regulation that affect this particular case, but instead act 
as clarification.  In effect, the revised regulations amend 
the Rating Schedule to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260 that has 
existed throughout the entire period of this appeal.  The 
intended effect of this action is to codify a long-standing 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 10 percent evaluation - whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  


VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-2003, p. 3.  

Therefore, VA's General Counsel determined that the former 
version of Diagnostic Code 6260, even prior to the most 
recent regulatory amendments, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether 
it was perceived as unilateral, bilateral or in the head, and 
specifically precluded the assignment of separate ratings for 
bilateral tinnitus.  Thus, VA's General Counsel concluded 
that the most recent regulatory amendment, effective June 13, 
2003, involved no substantive change.  Id.  The Board 
observes that precedential opinions of VA's General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000). 

The Board does, however, recognize the argument put forth by 
the veteran that the  assignment of separate ratings is 
dependent upon a finding that the disease entity is 
productive of distinct and separate symptoms, and that it is 
only the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his 
representative argue that 38 C.F.R. § 4.25(b) is applicable 
to the veteran's claim for separate ratings for each ear.  As 
discussed previously, the contention raised is that the pre-
amended Diagnostic Code 6260 is the proper rating criteria.  
Specifically, applying a prior version of Diagnostic 
Code 6260, the veteran and his representative argue that, 
absent clear statutory language indicating that only one 
10 percent evaluation is applicable to bilateral or 
unilateral tinnitus, 38 C.F.R. § 4.25(b) allows for separate 
10 percent ratings for each ear affected by tinnitus.  Upon 
consideration of 38 C.F.R. § 4.25(b), however, the Board 
finds that tinnitus cannot be considered two separate 
disabilities merely because it is perceived to affect two 
ears.  The Board recognizes the argument put forth by the 
veteran that in this case, as opposed to the general medical 
principles cited in the General Counsel opinion, his tinnitus 
does, in fact, separately affect each ear.  The record does 
not reflect, however, that the veteran possesses a recognized 
degree of medical knowledge to contradict the findings 
utilized in VA rulemaking, see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), and the Board is bound to apply 
governing VA legal authority, to include precedential General 
Counsel opinions.  As the General Counsel opinion makes 
clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right ear and the left ear is not 
appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus is 
but a single disability whether one or both ears are 
involved, and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Here, the Board continues to note that the veteran does not 
argue - and the evidence does not suggest - that the symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code, or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
to include 38 C.F.R. § 3.321(b)(1) (2003).




ORDER

The August 1979 rating decision was not clearly and 
unmistakably erroneous and the appeal for revision on that 
basis is denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral tinnitus, to include 
entitlement to a separate evaluation for each ear, is denied.




	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



